Title: From Benjamin Franklin to Robert Hunter Morris, 26 January 1756
From: Franklin, Benjamin
To: Morris, Robert Hunter


Sir
Fort Allen at Gnadenhutt Jany. 26. 1756.
We left Bethlehem the 10th: Instant with Foulk’s Company, 46 Men, the Detachment of M’Laughlin’s 20, and 7 Waggons laden with Stores and Provisions. We got that night to Hays’s Quarters, where Wayne’s Company joined us from Nazareth.
The next Day we marched cautiously thro’ the Gap of the Mountain, a very dangerous Pass, and got to Uplinger’s but twenty one Miles from Bethlehem, the Roads being bad, and the Waggons moving slowly.
(After giving an Account of the weeks Work almost verbatim as in the foregoing, he proceeds)
This present Monday we are erecting a third House in the Fort to accommodate the Garrison.
As soon as Capt. Hays returns with the Convoy of Stores and Provisions, which I hope may be to morrow, I purpose to send Orndt and Hays to Haeds to join Capt. Trump in erecting the middle Fort there, purposing to remain here between them and Foulk, ready to assist and supply both, as occasion may require, and hope in a week or ten Days, weather favouring, those two Forts may be finished and the Line of Forts compleated and garrisoned, the Rangers in Motion, and the internal Guards and Watches disbanded, as well as some other Companies; unless they are permitted and encouraged to go after the Enemy to Sasquehannah.
At present the Expence in this County is prodigious. We have on Foot, and in Pay, the following Companies.



Trump – – – – – –
50

Men


  Aston – – – – – –
50




  Wayne – – – – – –
55




  Foulk – – – – – –
46
}
without the Forks


  Trexler – – – – – –
48


  Wetterhold – – – – – –
44


  Orndt – – – – – –
50




  Craig – – – –
30
}
in the Irish Settlements


  Martin – – – –
30


  Van Etten – – – –
30

Minisinks


  Hays – – – –
45




Detachment of M’Laughlin
20




  Parsons – – – –
 24

at Easton



522




This, Sir, is a particular Account of our Transactions, and the present State of Affairs in this County. I am glad to learn by your Favour of the 21st: just received, that you have Thoughts of coming to Bethlehem, as I may hope for an Opportunity of waiting upon your Honour there, after our Works are finished, and communicating every thing more fully. I now only add that I am, with dutiful Respect Sir Your Honour’s most obedient humble Servant
B Franklin
To Govr. Morris.
